 

Exhibit 10.1

 

EXHIBIT A

 

ZERO GRAVITY SOLUTIONS, INC.

 

SUBSCRIPTION AGREEMENT FOR THE PURCHASE OF SECURITIES

 

Zero Gravity Solutions, Inc., a Nevada corporation (the “Company”), is offering
(this “Offering”) for sale to “accredited investors” and up to 35
non-accredited, sophisticated investors as these terms are defined under
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Act”), Units of its securities (“Units”) at $1.25 per Unit, each Unit
consisting of one share of the Company’s common stock, par value $0.001 per
share (“Common Stock”) and one warrant to purchase one share of Common Stock at
$2.00 per share (“Warrants”). (As used herein, the Common Stock, Warrants and
shares of Common Stock issuable upon exercise of the Warrants shall be referred
to collectively as the “Securities.”)

 

Subscription Procedures

 

(a)          The undersigned hereby subscribes to purchase
______________________ (_________) Units, consisting of ______________________
(_________) shares of Common Stock and a Warrant to purchase
______________________ (_________) shares of Common Stock at an exercise price
of Two Dollars ($2.00) per share. The undersigned agrees to pay an aggregate of
______________________ (_________) as the subscription amount for the Units
being purchased hereunder (the “Subscription Amount”).

 

(b)          To subscribe, the undersigned must:

 

(i)complete and sign this Subscription Agreement; and

 

(ii)complete and sign the Piggyback Registration Rights Agreement (“Registration
Rights Agreement”); and

 

(iii)complete and sign the accompanying Confidential Prospective Purchaser
Questionnaire (“Questionnaire”, together with the Subscription Agreement and
Registration Rights Agreement, collectively the “Subscription Documents”); and

 

(iv)return the completed and signed Subscription Documents on behalf of the
Company at the following address:

 

190 NW Spanish River Boulevard

Boca Raton, FL 33431

 

(v)deliver a check payable to “Zero Gravity Solutions, Inc.” for an amount equal
to the aggregate amount of Securities subscribed for in this offering; OR wire
the funds as directed on Page 14:

 

 - 1 - 

 

  

(c)          Unless terminated earlier, by the Company, in its sole discretion,
the Offering will expire on the earlier of: (i) December 31, 2015 or (ii) the
sale of the entire Offering, unless earlier terminated by the Company or
extended by the Company in its sole discretion for a period of up to an
additional 90 days (the “Offering Period”).

 

(d)          The Company will hold a closing on and issue the Common Stock and
Warrants upon the receipt and acceptance of the Subscription Documents and the
Subcription Amount (each a “Closing”). The date of each such Closing is referred
to herein as the Closing Date.

 

(e)          All subscription proceeds will be deposited into the Company’s bank
account as provided herein. Upon each Closing, the funds, subject to the payment
of the expenses and fees incurred in connection with this Offering, will be
immediately available to the Company. In the event that an investor’s
subscription is rejected by the Company, or this Offering is terminated for any
reason without a Closing, subscription proceeds will be promptly refunded
without interest thereon or deduction therefrom.

 

Prospective Investors should retain their own professional advisors to review
and evaluate the economic, tax, and other consequences of an investment in the
Company.

 

THE SECURITIES OFFERED HEREBY, HAVE NOT BEEN FILED OR REGISTERED WITH OR
APPROVED BY THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”), NOR HAS
THE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS.
NO STATE SECURITIES LAW ADMINISTRATOR HAS PASSED ON OR ENDORSED THE MERITS OF
THIS OFFERING OR THE ACCURACY OR THE ADEQUACY OF THE OFFERING MATERIALS. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

IT IS INTENDED THAT THE SECURITIES OFFERED HEREBY WILL BE MADE AVAILABLE TO
ACCREDITED INVESTORS, AS DEFINED IN REGULATION D AND RULE 501 PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND UP TO THIRTY-FIVE
NON-ACCREDITED INVESTORS. THE SECURITIES OFFERED HEREBY ARE BEING OFFERED
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
APPLICABLE STATE SECURITIES LAWS FOR NONPUBLIC OFFERINGS. SUCH EXEMPTIONS LIMIT
THE NUMBER AND TYPES OF INVESTORS TO WHICH THE OFFERING WILL BE MADE AND
RESTRICT SUBSEQUENT TRANSFERS OF THE INTERESTS.

 

THE SECURITIES OFFERED HEREBY SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN
AFFORD TO SUSTAIN A LOSS OF THEIR ENTIRE INVESTMENT. INVESTORS WILL BE REQUIRED
TO REPRESENT THAT THEY ARE FAMILIAR WITH AND UNDERSTAND THE TERMS OF THIS
OFFERING.

 

NO SECURITIES MAY BE RESOLD OR OTHERWISE DISPOSED OF BY AN INVESTOR UNLESS, IN
THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION UNDER THE
APPLICABLE FEDERAL OR STATE SECURITIES LAWS IS NOT REQUIRED OR COMPLIANCE IS
MADE WITH SUCH REGISTRATION REQUIREMENTS.

 

 - 2 - 

 

  

THE OFFEREE, BY ACCEPTING DELIVERY OF THE OFFERING MATERIALS, AGREES TO RETURN
THE OFFERING MATERIALS AND ALL ACCOMPANYING OR RELATED DOCUMENTS TO THE COMPANY
(AS DEFINED BELOW) UPON REQUEST IF THE OFFEREE DOES NOT AGREE TO PURCHASE ANY OF
THE SECURITIES OFFERED HEREBY.

 

ANY OFFERING MATERIALS (AS DEFINED BELOW) SUBMITTED IN CONNECTION WITH THE
PRIVATE PLACEMENT OF THE SECURITIES DO NOT CONSTITUTE AN OFFER OR SOLICITATION
BY ANYONE IN ANY JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT
AUTHORIZED. ANY REPRODUCTION OR DISTRIBUTION OF ANY OFFERING MATERIALS (AS
DEFINED BELOW) IN WHOLE OR IN PART, OR THE DIVULGENCE OF ANY OF THEIR CONTENTS,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, IS PROHIBITED. ANY PERSON
ACTING CONTRARY TO THE FOREGOING RESTRICTIONS MAY PLACE HIM/HERSELF AND THE
COMPANY IN VIOLATION OF FEDERAL OR STATE SECURITIES LAWS.

 

 - 3 - 

 

 

NASAA UNIFORM LEGEND

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT OR THE OFFERING MATERIALS (AS DEFINED BELOW). ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE 1933 ACT, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT
TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.

 

The undersigned acknowledges that the Securities will not be registered under
the 1933 Act, or the securities laws of any State, that absent an exemption from
registration contained in those laws, the issuance and sale of such Securities
would require registration, and that the Company's reliance upon such exemption
is based upon the undersigned's representations, warranties, and agreements
contained in the Offering Materials (as defined below).

 

1.            The undersigned represents, warrants, and agrees as follows:

 

(a)          The undersigned agrees that this Subscription Agreement is and
shall be irrevocable.

 

(b)          The undersigned has carefully read this Subscription Agreement, the
Warrant, the Term Sheet, the Form 10-K dated April 1, 2015 (which includes the
financial statements contained therein) as well as other current public
information about the Company available to any member of the public on the EDGAR
database maintained by the SEC at www.sec.gov (or available upon request to the
Company), the Registration Rights Agreement and the Confidential Prospective
Purchaser Questionnaire (collectively the “Offering Materials”), all of which
the undersigned acknowledges having received. The undersigned has been given the
opportunity to ask questions of, and receive answers from the Company concerning
the terms and conditions of this Offering and the Offering Materials and to
obtain such additional written information, to the extent the Company possesses
such information or can acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the same as the undersigned desires in order
to evaluate the investment. The undersigned further acknowledges that the
undersigned fully understands the Offering Materials, and the undersigned has
had the opportunity to discuss any questions regarding any of the Offering
Materials with the undersigned’s counsel or other advisor. Notwithstanding the
foregoing, the only information upon which the undersigned has relied is that
set forth in the Offering Materials and the undersigned’s own independent
investigation. The undersigned acknowledges that the undersigned has received no
representations or warranties from the Company or its employees, director, or
agents in making this investment decision other than as set forth in the
Offering Materials.

 

 - 4 - 

 

 

 

(c)          The undersigned is aware that the purchase of the Securities is a
speculative investment involving a high degree of risk and that there is no
guarantee that the undersigned will realize any gain from this investment, and
that the undersigned could lose the total amount of the undersigned's
investment.

 

(d)          The undersigned understands that no federal or state agency has
made any finding or determination regarding the fairness of this Offering of the
Securities for investment, or any recommendation or endorsement of this Offering
of the Securities.

 

(e)           The undersigned is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D under the 1933 Act and has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Securities OR, if a
non-accredited investor, has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of the Securities or if using a financial adviser, the financial
adviser has such knowledge and experience in financial and business matters that
he/she/it is capable of evaluating the merits and risks of any investments, the
name and details of which are below:

 

  Financial Adviser Details (if applicable)   Name:       Address:       Phone:
   

 

(f). The undersigned is not registered as a broker or dealer under Section 15(a)
of the 1934 Act, affiliated with any broker or dealer registered under Section
15(a) of the Securities Exchange Act of 1934, as amended, or a member of the
Financial Industry Regulatory Authority.

 

(g)          Each of this Agreement and the Offering Materials have been duly
and validly authorized, executed and delivered on behalf of the undersigned and
is a valid and binding agreement of the undersigned enforceable against the
undersigned in accordance with their terms, subject as to enforceability to
general principles of equity and to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The undersigned has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement and the Offering
Materials and each other agreement entered into by the parties hereto in
connection with the transactions contemplated by this Agreement.

 

(h)          The execution, delivery and performance of this Agreement and the
Offering Materials by the undersigned and the consummation by the undersigned of
the transactions contemplated hereby and thereby will not (i) if applicable,
result in a violation of the certificate of incorporation, by-laws or other
documents of organization of the undersigned, (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the undersigned is bound, or (iii) result in a violation of any law, rule,
regulation or decree applicable to the undersigned.

 

 - 5 - 

 

  

(i)          The undersigned understands that the Securities must be held
indefinitely unless and until such Securities are registered under the 1933 Act
or an exemption from registration is available. The undersigned has been advised
or is aware of the provisions of Rule 144 promulgated under the 1933 Act.

 

(j)          The undersigned understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of Federal and state securities laws and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the undersigned set forth
herein in order to determine the applicability of such exemptions and the
suitability of the undersigned to acquire the Securities.

 

(k)        The undersigned is purchasing the Securities for the undersigned's
own account, with the intention of holding the Securities, with no present
intention of dividing or allowing others to participate in this investment or of
reselling or otherwise participating, directly or indirectly, in a distribution
of the Securities, and shall not make any sale, transfer, or pledge thereof
without registration under the Act and any applicable securities laws of any
state or unless an exemption from registration is available under those laws.

 

(l)          The undersigned represents that the undersigned, if an individual,
has adequate means of providing for his or her current needs and personal and
family contingencies and has no need for liquidity in this investment in the
Securities. The undersigned has no reason to anticipate any material change in
his or her personal financial condition for the foreseeable future.

 

(m)          The undersigned is financially able to bear the economic risk of
this investment, including the ability to hold the Securities indefinitely or to
afford a complete loss of the undersigned’s investment in the Securities.

 

(n)          The undersigned represents that the undersigned's overall
commitment to this investment is not disproportionate to the undersigned's net
worth, and the undersigned's investment in the Securities will not cause such
overall commitment to become excessive. The undersigned understands that the
statutory basis on which the Securities are being sold to the undersigned and
others would not be available if the undersigned's present intention were to
hold the Securities for a fixed period or until the occurrence of a certain
event. The undersigned realizes that in the view of the Commission, a purchase
now with a present intent to resell by reason of a foreseeable specific
contingency or any anticipated change in the market value, or in the condition
of the Company, or that of the industry in which the business of the Company is
engaged or in connection with a contemplated liquidation, or settlement of any
loan obtained by the undersigned for the acquisition of the Securities, and for
which such Securities may be pledged as security or as donations to religious or
charitable institutions for the purpose of securing a deduction on an income tax
return, would, in fact, represent a purchase with an intent inconsistent with
the undersigned's representations to the Company and the Commission would then
regard such sale as a sale for which the exemption from registration is not
available. The undersigned will not pledge, transfer, or assign this
Subscription Agreement.

 

 - 6 - 

 

 

(o)          The undersigned represents that the funds provided for this
investment are either separate property of the undersigned, community property
over which the undersigned has the right of control, or are otherwise funds as
to which the undersigned has the sole right of management.

 

(p)          FOR PARTNERSHIPS, CORPORATIONS, TRUSTS, OR OTHER ENTITIES ONLY: If
the undersigned is a partnership, corporation, trust, or other entity, (i) the
undersigned has enclosed with this Subscription Agreement appropriate evidence
of the authority of the individual executing this Subscription Agreement to act
on its behalf (e.g., if a trust, a certified copy of the trust agreement; if a
corporation, a certified corporate resolution authorizing the signature and a
certified copy of the articles of incorporation; or if a partnership, a
certified copy of the partnership agreement), (ii) the undersigned represents
and warrants that it was not organized or reorganized for the specific purpose
of acquiring the Securities, (iii) the undersigned has the full power and
authority to execute this Subscription Agreement on behalf of such entity and to
make the representations and warranties made herein on its behalf, and (iv) this
investment in the Company has been affirmatively authorized, if required, by the
governing board of such entity and is not prohibited by the governing documents
of the entity.

 

(q)          The address shown under the undersigned's signature at the end of
this Subscription Agreement is the undersigned's principal residence if he or
she is an individual, or its principal business address if a corporation or
other entity.

 

(p)          The undersigned has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Securities.

 

(r)          The undersigned acknowledges that the certificates for the
Securities which the undersigned will receive will contain a legend
substantially as follows:

 

“THE SECURITIES WHICH ARE REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH
RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.”

 

The undersigned further acknowledges that (i) any necessary stop transfer orders
will be placed upon the Company’s Common Stock, in accordance with the 1933 Act,
and (ii) the Company is under no obligation to aid the undersigned in obtaining
any exemption from the registration requirements.

 

2.          The undersigned expressly acknowledges and agrees that the Company
is relying upon the undersigned's representations contained in the Offering
Materials.

 

 - 7 - 

 

 

3.           The undersigned subscriber acknowledges that the undersigned
understands the meaning and legal consequences of the representations and
warranties which are contained herein and hereby agrees to indemnify, save and
hold harmless the Company and its officers, directors and counsel, from and
against any and all claims or actions arising out of a breach of any
representation, warranty or acknowledgment of the undersigned contained in any
of the Offering Materials. Such indemnification shall be deemed to include not
only the specific liabilities or obligations with respect to which such
indemnity is provided, but also all reasonable costs, expenses, counsel fees and
expenses of settlement relating thereto, whether or not any such liability or
obligation shall have been reduced to judgment. In addition, the undersigned's
representations, warranties, and indemnification contained herein shall survive
the undersigned's purchase of the Securities hereunder. The undersigned
specifically acknowledges that he has reviewed the risks set forth in the
Offering Materials, as well as the financial statements included therein.

 

4.           The Company represents, warrants, and agrees as follows:

 

(a)          The Company represents that it has been duly and validly
incorporated and is validly existing and in good standing as a corporation under
the laws of the State of Nevada, and has the requisite corporate power and
authorization to own its properties and to carry on its business as now being
conducted.

 

(b)         The Company has the requisite corporate power and authority to enter
into and perform its obligations under this Subscription Agreement and the other
Offering Materials, and to issue the Securities in accordance with the terms
hereof and thereof, (ii) the execution and delivery of the Subscription
Agreement and the other Offering Materials by the Company and the consummation
by it of the transactions contemplated hereby, have been duly and validly
authorized by the Company's Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors, or its
shareholders, (iii) the Subscription Agreement and the other Offering Materials
have been duly and validly executed and delivered by the Company, as necessary,
and (iv) the Subscription Agreement and the other Offering Materials constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.

 

(c)          The Company further represents that the Securities offered hereby
are being offered pursuant to an exemption from the registration requirements of
the 1933 Act and applicable state securities laws for nonpublic offerings and
that the execution, delivery and performance of this Subscription Agreement and
the other Offering Materials by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby will not (i) result in a
violation of the Articles of Incorporation, any rights of any outstanding series
of preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a material default (or an event which with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture mortgage, indebtedness or instrument to which the Company is
a party, or result in a violation of any law, rule, regulation, order, judgment
or decree, including United States federal and state securities laws and
regulations or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.

 

 - 8 - 

 

  

5.          The undersigned agrees and acknowledges that the Company has the
right to utilize the services of a placement agent and if utilized, may receive
a cash commission, at a rate that is compatible with industry standards, from
the Securities sold by such placement agent.

 

6.          Except as otherwise specifically provided for hereunder, no party
shall be deemed to have waived any of his, her, or its rights hereunder or under
any other agreement, instrument, or papers signed by any of them with respect to
the subject matter hereof unless such waiver is in writing and signed by the
party waiving said right. Except as otherwise specifically provided for
hereunder, no delay or omission by any party in exercising any right with
respect to the subject matter hereof shall operate as a waiver of such right or
of any such other right. A waiver on any one occasion with respect to the
subject matter hereof shall not be construed as a bar to, or waiver of, any
right or remedy on any future occasion. All rights and remedies with respect to
the subject matter hereof, whether evidenced hereby or by any other agreement,
instrument, or paper, will be cumulative, and may be exercised separately or
concurrently.

 

7.           The parties have not made any representations or warranties with
respect to the subject matter hereof not set forth herein, and this Subscription
Agreement, together with any instruments executed simultaneously herewith,
constitutes the entire agreement between them with respect to the subject matter
hereof. All understandings and agreements heretofore existing between the
parties with respect to the subject matter hereof are merged in this
Subscription Agreement and any such instrument, which alone fully and completely
express their agreement.

 

8.          This Subscription Agreement may not be changed, modified, extended,
terminated, or discharged orally, but only by an agreement in writing, which is
signed by all of the parties to this Subscription Agreement.

 

9.          The parties agree to execute any and all such other and further
instruments and documents, and to take any and all such further actions
reasonably required to effectuate this Subscription Agreement and the intent and
purposes hereof.

 

10.         If any provision or any portion of any provision of this
Subscription Agreement or the application of any such provision or any portion
thereof to any person or circumstance, shall be held invalid or unenforceable,
the remaining portion of such provision and the remaining portion of such
provision as is held invalid or unenforceable to persons or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby.

 

11.         This Agreement shall be construed and interpreted in accordance with
the laws of the State of Nevada, without reference to such State’s conflicts of
laws principles. Any legal suit, action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby shall be instituted
exclusively in a court of competent jurisdiction located in the County of Palm
Beach, Florida. The parties hereto hereby: (i) waives any objection which they
may now have or hereafter have to the venue of any such suit, action or
proceeding, and (ii) irrevocably consents to the courts of competent
jurisdiction in the County of Palm Beach, Florida in any such suit, action or
proceeding. The parties further agree to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in a
court of competent jurisdiction in the County of Palm Beach, Florida and agree
that service of process upon a party mailed by certified mail to such party’s
address shall be deemed in every respect effective service of process upon such
party in any such suit, action or proceeding.

 

 - 9 - 

 

 

 

12.         Piggyback Registration Rights. Subject entirely to the terms and
conditions of the Registration Rights Agreement, if the Company shall determine
to prepare and file with the United States Securities and Exchange Commission a
registration statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities, other than
on Form S-4 or Form S-8 (each as promulgated under the Securities Act) or any
post-effective amendment to existing registration statements or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the Holder (as defined in the Registration Rights Agreement) a
written notice of such determination prior to the filing of any such
registration statement and, upon request of the undersigned, shall include in
such registration statement all shares of Common Stock purchased pursuant to
this Agreement, including all Common Stock underlying the Warrants; provided,
however, that (i) if, at any time after giving written notice of its intention
to register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company determines for
any reason not to proceed with such registration, the Company will be relieved
of its obligation to register any Common Stock in connection with such
registration, including all Common Stock underlying the Warrants, and (ii) in
case of a determination by the Company to delay registration of its securities,
the Company will be permitted to delay the registration of the Common Stock,
including all Common Stock underlying the Warrants, for the same period as the
delay in registering such other securities. The Piggyback Registration Rights
described in this Section 12 shall be controlled entirely by the terms and
conditions set forth in the Registration Rights Agreement and is included herein
for information purposes only.

 

[Remainder of Page Intentionally Left Blank]

 

 - 10 - 

 

 

ALL SUBSCRIBERS MUST COMPLETE A COPY OF THIS PAGE

 

 

  (Print Name of Subscriber)

  

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
this ____ day of ________, 2015.

 



Securities Subscription Amount $_________________________

 



  1. |__| Individual           2. |__| Joint Tenants with Right of Survivorship
          3. |__| Community Property           4. |__| Tenants in Common        
  5. |__| Corporation/Partnership           6. |__| IRA of________________      
    7. |__| Trust                  Date Opened ___________           8. |__| As
A Custodian For________________               Under the Uniform Transfer to
Minors Act of the               State of ________________           9. |__|
Married with Separate               Property           10. |__| Keogh of
______________



 



 - 11 - 

 

   

INDIVIDUAL SUBSCRIPTION

EXECUTION BY SUBSCRIBER WHO IS A NATURAL PERSON

 

  Exact Name in Which Title is to be Held

 

          Primary Phone:   Name of Person Executing the Agreement              
    Email Address:   Street Address                 City, State, Zip    

 

Subscriber Signature:

 

Date:    

 



Signature – Purchaser 1           Social Security Number           Signature –
Purchaser 2           Social Security Number    

 

Accepted this ___ day of _______, 2015, on behalf of Zero Gravity Solutions,
Inc.

 

  By:       Harvey Kaye     Its: Chairman

 



 - 12 - 

 

 



ENTITY SUBSCRIPTION

EXECUTION BY SUBSCRIBER WHICH IS A CORPORATION,

PARTNER, TRUST, ETC.

 

  Exact Name in Which Title is to be Held

 

    Primary Phone:   Title of Person Executing the Agreement                  
Email Address:   Entity Name                       Street Address              
        City, State, Zip                       Tax Identification Number      

 

Accepted this ___ day of _______, 2015, on behalf of Zero Gravity Solutions,
Inc.

 

  By:       Harvey Kaye     Its: Chairman

 

 - 13 - 

 

  

Wiring Instructions for Zero Gravity Solutions, Inc.

 

 



 

 

DOMESTIC WIRES:



  Funds should be wired to:       For Credit to: Zero Gravity Solutions, Inc.  
    Account Number:

 

INTERNATIONAL WIRES OUTSIDE OF USA:

 

  Funds should be wired to:       For Credit to: Zero Gravity Solutions, Inc.  
    Account Number:

 

 - 14 - 

